DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 02/07/2022 has been entered. Claim(s) 1 and 13-15 is/are currently amended. Claim(s) 7-9 has/have been canceled. New claim(s) 16 has/have been added. Claim(s) 1-6 and 10-16 is/are pending.

Objections/Rejections Withdrawn
Objections and rejections not reproduced below has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an aerosol detection unit for […]," "a deposition fraction measurement unit for […]," "a respiratory feature determination unit for […]," "a monitoring unit for […]," "a guiding unit for […]," and "a respiratory assistance apparatus for […]" in the device claims. Additionally, the application includes one or more claim limitations the use the word means that have been interpreted under 35 U.S.C. 112(f). Such claim limitation(s) is/are "means for causing a computer…" in claim 15. 
The disclosed corresponding structure for the aerosol detection unit and monitoring unit is an aerosol sensor (e.g., Fig. 7). The disclosed corresponding structure for the respiratory assistance apparatus is a breathing rate sensor that output a breathing rate of the patient (pg. 18, lines 13-20). The remaining corresponding structures unclear. See rejections under 35 U.S.C. 112(b) discussed below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 10-13 and 15-16 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-6 and 10-13, as noted above, the device claims include limitations that invoke 35 U.S.C. 112(f). However, the corresponding disclosed structure for each of these limitations is not clear. Specifically, Applicant discloses the guiding unit comprises a user interface (e.g., display, audio signal element, vibration signal element, light signal element, etc.). However, this structure alone does not appear sufficient for "setting a time point and/or location for determining the respiratory feature" as claimed, but would require some additional analytical or processing means. Therefore, the corresponding disclosed structure of said unit is unclear. Is the corresponding structure limited to user interface, a computer and interface in combination, etc.? The disclosed corresponding structure for the deposition fraction measurement unit and the respiratory feature determination unit is similarly unclear. Applicant does not expressly describe any structure associated with the above-noted units, and the provided figures are insufficiently detailed to show any particular structure. Though Applicant discloses the method steps (including the steps performed by the above-noted units) may be performed by a computer (e.g., pg. 3, lines 10-15), it is unclear if the structure of the above-noted "units" is limited to a computer and equivalents thereof performing these steps, or a computer is merely controlling some other structure to perform said steps. If the latter, it is further unclear what other structure(s) is/are encompassed by the limitations invoking 35 U.S.C. 112(f). 
Regarding claim 15, the corresponding structure for the limitation "means for causing a computer to carry out the steps" is indefinite. Applicant discloses program code can be used for causing a computer to carry out the steps of the method. However, code (instructions, software, etc.) per se is not a "structure," but intangible data. Accordingly, there is no corresponding disclosed "structure" that performs the above-noted function, and the claim is indefinite. This rejection may be overcome by amending the claim within the scope of, "A computer-readable medium comprising (or having stored thereon) program code for causing a computer to carry out the steps of the method of claim 14."


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites/encompasses transitory forms of signal transmission ("signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave, which are not directed to any of the statutory categories. See MPEP 2106.03(I). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297118 A1 (Londahl '118) in view of "Measurement Techniques for Respiratory Tract Deposition of Airborne Nanoparticles: A Critical Review" (Londahl '14).
Regarding claims 1-6 and 14-16, Londahl '118 teaches/suggests a device for determining a respiratory feature of a subject based on a breathing gas generated by the subject and computer program (¶ [0055]) for causing a computer to carry out the steps of a method for determining a respiratory feature of a subject based on a breathing gas generated by the subject when inhaling and/or exhaling, the device/method comprising:
an aerosol detection unit for detecting an aerosol contained in the breathing gas (¶ [0048] means 10 for analysis of air exhaled from the subject);
a deposition fraction measurement unit for measuring a deposition fraction for the detected aerosol (¶ [0017] by comparing the amount of particles in the aerosol to be inhaled to the amount of particles in the exhaled air, the amount of particles that has been deposited in the airways of the subject can be determined); and
a respiratory feature determination unit for determining the respiratory feature by relating the measured deposition fraction to at least one predetermined deposition fraction corresponding to an airway geometry of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract (¶ [0036] where the difference between the concentrations in inhaled aerosol and exhaled air reflects the structure of the alveoli and may be used as a means to diagnose pulmonary disease). 
Londahl '118 does not expressly teach relating the measured deposition fraction to a plurality of predetermined deposition fractions corresponding to a different airway geometries of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract. 
Londahl '14 teaches/suggests a method comprising measuring a deposition fraction for an aerosol, wherein the deposition fraction indicates the fraction of aerosol deposited inside the subject over the total amount of the inhaled aerosol by measuring a particle concentration for a plurality of particle sizes of the detected aerosol; deriving a particle size distribution of the detected aerosol (pg. 247, a particle size spectrometer is typically used to determine the complete size distribution of particles in inhaled and exhaled air samples) by deriving a ratio between the size distribution of aerosol detected during an inhalation phase and that of aerosol detected during an exhalation phase (e.g., pg. 237, comparing inhaled and exhaled size distributions to get the size-dependent DFs; pg. 248, DF equation; etc.) and further discloses utilizing said distribution in order to assess deposition in the different anatomical compartments or geometries of the respiratory tract, such as the extrathoracic (upper) airways, the thoracic (lower) airways, and the alveoli (pg. 249). Londahl '14 suggests the measured deposition is affected by lung morphology and airway geometry (pg. 232) and suggests the above-noted assessment for a plurality of different airway geometries may be beneficial at least in order to identify lung diseases that are often, at least in an early stage, limited to one region of the respiratory tract (e.g., asthma) (pg. 249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device/method of Londahl '118 with measuring a deposition fraction for the detected aerosol, wherein the deposition fraction indicates the fraction of aerosol deposited inside the subject over the total amount of the inhaled aerosol, by deriving a ratio between a size distribution of aerosol detected during an inhalation phase and that of aerosol detected during an exhalation phase and relating the measured deposition fraction to a plurality of predetermined deposition fractions each corresponding to a different airway geometry of a respiratory tract, wherein each airway geometry corresponds to a different part or section of said respiratory tract, such as reference values (as disclosed by Londahl '118, e.g., ¶ [0055]) for a plurality of parts or sections of the respiratory tract, such as at least an upper and lower airway, as taught/suggested by Londahl '14 in order to assess aerosol deposition in different anatomical compartments of the respiratory tract for identifying characteristics of particular respiratory conditions (e.g., asthma) (Londahl '14, pg. 249). 
Regarding claim 10, Londahl '118 as modified teaches/suggests a monitoring unit for monitoring an air composition (¶ [0048] means 6 for determining the amount of particles in aerosol to be inhaled). Alternatively/Additionally, Londahl '14 as modified teaches/suggests using ambient aerosols to determine deposition fraction (e.g., pg. 237), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify device/method of Londahl '118 with a monitoring unit for monitoring an air composition, e.g., ambient air composition, in order to enable determining the respiratory feature without requiring a separate, dedicated aerosol source, thereby simplifying the device.
Regarding claim 12, Londahl '118 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach a guiding unit for setting a time point and/or location for determining the respiratory feature. However, Londahl '118 teaches/suggests the device comprises a control system configured to set a time point for determining the respiratory feature (e.g., ¶ [0025] where the subject holds his/her breath for a determined amount of time prior to detecting aerosols in exhaled breath and/or measuring deposition fraction, which is controllable via the control system). Londahl '118 does not expressly teach said control system comprises, e.g., a user interface for enabling control of the breath hold duration and/or informing a user of the breath hold duration. However, as Londahl '118 and Londahl '14 discloses consistency of the breathing pattern enables reliable and/or accurate comparison with other data and computer models (Londahl '118, ¶ [0023]; Londahl '14, pg. 236; etc.), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify device and/or method of Londahl '118 with a guiding unit for setting the time point (e.g., the control system further comprising a user interface for enabling control of the breath hold duration and/or informing a user of the breath hold duration) in order to facilitate guiding the subject to perform the breathing pattern consistently. 
Regarding claim 13, Londahl '118 as modified with respect to claim 1 above teaches and/or suggests a system for determining a respiratory feature of a subject based on a breathing gas generated by the subject when inhaling and/or exhaling, comprising a device as claimed in claim 1 for determining a respiratory feature of the subject, as discussed above. However, Londahl '118 as modified teaches and/or suggests breathing may be monitored with a flow meter (¶ [0051]), from which data may be derived (¶ [0005]). Londahl '118 and Londahl '14 each disclose the importance of monitoring and/or following a predefined breath pattern during deposition measurement to enable reliable and/or accurate comparison with other data and computer models (Londahl '118, ¶ [0023]; Londahl '14, pg. 236; etc.). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify system and/or method of Londahl '118 with the system further comprising a respiratory assistance apparatus for assisting the respiration of the subject (e.g., using the existing flow meter and associated processing means to monitor breathing pattern and assist a user in maintaining said pattern throughout a test) in order to enable comparison of the measured deposition fraction with other data and models, such as the reference data/predetermined deposition fractions (Londahl '14, pg. 236). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Londahl '118 in view of Londahl '14 as applied to claim(s) 1 above, and further in view of "Real-time Measurement of Particulate Matter Deposition in the Lung" (cited by Applicant, Invernizzi).
Regarding claim 11, Londahl '118 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the device is a portable or wearable device, and/or connectable to an external monitoring unit for monitoring an air composition. 
Invernizzi teaches/suggests a portable device for measuring deposition fraction (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify device of Londahl '118 with the device being portable as taught/suggested by Invernizzi in order to provide a more convenient and/or user friendly device (Invernizzi, pg. 230). 

Response to Arguments
Applicant's arguments with respect to the maintained objections/rejections have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 112(b), Applicant submits, "More particularly, the Examiner generally contends that the structures of the various units recited in the claims are not clear as a particular analytical or processing means is not recited for each" (Remarks, pg. 5). The examiner has made no such statement, but rather has brought into question what exactly is meant to be the corresponding disclosed structure for the guiding unit specifically. The only structure explicitly disclosed for the guiding unit is a user interface. In particular, the specification states, "Preferably, guiding unit 26 of the embodiment mentioned above comprises a user interface (e.g. display, audio signal element, vibration signal element, light signal element, etc.) for signaling the patient to perform lung assessment at a specific time, preferably an optimal time that is defined by the guiding unit 26 as mentioned above." While a user interface is sufficient for signaling a patient, it is unclear how said structure is sufficient for "setting a time point and/or location for determining the respiratory feature" as required by the claim. Is the corresponding structure just the user interface, or a combination of a user interface and something else? 
Applicant further submits, "[As] recognized by the Examiner, the present application does particularly provide that the method steps, performed/carried out by the aforementioned units, may be carried out by a computer. Hence, it is respectfully submitted that one of ordinary skill in the art would readily appreciate that each of such units may be a portion of a single computer or equivalent thereof), or could each include and/or utilize their own computing device/arrangement or a shared computing device/arrangement as any of such arrangements would readily be viewed as equivalent to being carried out on a single computer" (Remarks, pgs. 5-6). 
The examiner respectfully disagrees. The specification as filed states, "there are provided a computer program which comprises program code means for causing a computer to perform the steps of the method disclosed herein when the computer program is carried out on a computer" (pg. 3). The disclosed method includes steps that are explicitly performed by structures other than a computer, such as a sensor for "detecting an aerosol contained in the breathing gas." A computer alone is insufficient for performing this function, such that application as filed, at best, appears to suggest a computer may be used in conjunction with other structure(s) to execute the disclosed method. While that other structure is clear for some of the claimed units, such as the aerosol detection unit, it is not clear for each of the claimed units. Specifically, because tehre is no clearly defined structure with respect to the deposition fraction measurement unit, the respiratory feature determination unit, etc., it is unclear if the computer performs the method by controlling some other structure, comparable to the above-noted detecting step, or if the computer alone is the structure for performing the functions of these units. 
With respect to the prior art rejections, Applicant submits, with respect to the functions performed by the respiratory feature determination unit of the claims, "In attempting to identify such recitation of claim 1, the Examiner first refers to paragraph [0036] of Londahl '118. However, such portion of Londahl merely provides that the 'difference between the concentrations in inhaled aerosol and exhaled air reflects the structure of the alveoli and may be used as a means to diagnose pulmonary disease.' In other words, large difference reflects a diseased structure, while a small or no difference reflects a healthy structure. Such disclosure of Londahl '118 provides no suggestion whatsoever that such difference would 'correspond to a different airway geometry of a respiratory tract, wherein each airway geometry corresponds to a different part or section of said respiratory tract' as recited in independent claim 1" (Remarks, pgs. 6-7). 
Without acquiescing to Applicant's interpretation of the cited portions of Londahl '118, the examiner notes Londahl '118 is not relied on alone to teach the limitation in question. Rather, it is expressly stated in the rejection of record that "Londahl '118 does not expressly teach relating the measured deposition fraction to a plurality of predetermined deposition fractions corresponding to a different airway geometries of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract." 
Applicant further submits, "A review of the general pages of Londahl '14 vaguely cited by the Examiner revealed nothing that compensates for the aforementioned deficiencies of Londahl '118. Hence, it is respectfully submitted that the cited combination of Londahl '118 and Londahl '14 does not disclose or suggest all of the elements recited in independent claim 1 and as such does not render the claim unpatentable" (Remarks, pg. 7). 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As noted in the rejection of record, the primary reference to Londahl '118 discloses relating a measured deposition fraction to a predetermined deposition fraction that corresponds to an airway geometry/part or section of a respiratory tract, specifically the alveoli. Londahl '14 suggests similarly assessing a plurality of different airway geometries/parts or sections may be beneficial at least in order to identify lung diseases that are often, at least in an early stage, limited to one region of the respiratory tract (e.g., asthma) (pg. 249). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791